DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 have been reviewed and are under consideration by this office action.
Notice to Applicant
The following is a Final Office action. In response to Examiner’s Non- Final Rejection of 02/08/2022, Applicant, on 05/04/2022, amended claims. Claims 1-21 are pending in this application and have been rejected below. 

Response to Amendment
Applicant’s amendments are received and acknowledged.

Response to Arguments - 35 USC § 101

Applicant’s arguments with respect to the 35 USC 101 rejections have been fully considered, but they are not persuasive.
The Applicant argues that the claims as recited regarding creating shift handover reports and have nothing to do with certain methods of organizing human activity.
The Examiner respectfully disagrees. Creating a shift handover report does fall under both categories of certain methods of organizing human activity as described by the prior action. The claims as amended to recite new additional elements and they are rejected fully as seen below in the updated 101 Rejection. Selecting shift report,  scoring the data, and outputting the data are activities associated with the creation of a handover report which specifically falls under commercial or legal interactions as well as managing personal relationships/behaviors between people.
The Applicant argues that the abstract idea is integrated into a practical application and cites to the MPEP 2106.05(a-e).
The Examiner respectfully disagrees. Each of the additional elements were rejected as “apply it” on a general purpose computer in Steps 2A – Prong Two and 2B (See MPEP 2106.05(f)). The amended claims introduce additional elements not previously rejected and have been added to the updated 101 Rejection below.
The Applicant further argues that selecting a shift report from parsed data… outputting the score…  is meaningfully limited and uses the judicial exception in a meaningful way and integrates the comparison results into a specific process.
The Examiner respectfully disagrees. The cited limitations are part of the abstract idea aside from the additional elements (i.e. processor implemented decision engine) which are rejected below in the full 101 Analysis.
The Applicant further argues that the limitations relate to rendering specific data on an electronic user interface and as such uses the judicial exception in a meaningful way.
The Examiner respectfully disagrees. The displaying with an electronic user interface is rejected as “apply it” (See MPEP 2106.05(f)). The element of displaying information on an electronic user interface do not integrate the abstract idea into a practical application nor does it impose any meaningful limitation to the abstract idea.
The Applicant further argues that abstract idea is incorporated into a practical application and improve the existing technology. The Applicant cites to the specification [0003, 0139].
The Examiner respectfully disagrees. The limitations and improvements pointed to constitute an improvement to the abstract idea itself and not the technology as a whole.
The Applicant further argues that recited limitations such as selecting shift report data…, electronically receiving an output… displaying with an electronic user interface incorporates the abstract idea into a practical application.
The Examiner respectfully disagrees. The recited limitations are part of the abstract idea. The amended claims do recite new additional elements and they are rejected below in the full 101 Analysis.
The Applicant argues that claims 11 and 21 recites allows the operators to  include shift data  in reports without distraction or interruption across multiple levels of experience.
The Examiner disagrees. The advantage asserted by the Applicant merely improves upon the abstract idea itself and not the technology as a whole. The Examiner notes the neural network that was introduced is further rejected below.
The 101 Rejection is updated and maintained below.

Response to Arguments - 35 USC § 103

Applicant’s arguments with respect to the 35 USC 103 rejections have been fully considered, but they are not persuasive.
The Applicant argues that cited references fail to teach the claims as amended including:

    PNG
    media_image1.png
    31
    328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    75
    489
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    46
    457
    media_image3.png
    Greyscale

The Applicant  further asserts that Barak is directed to determining safety related risk scores and does not teach scoring tasks based upon completion status. The Applicant asserts:

    PNG
    media_image4.png
    179
    572
    media_image4.png
    Greyscale

The Examiner finds the argument unpersuasive and notes that Barak in combination with Morimoto is relied upon to teach the selecting of the shift report data. (See Morimoto, [0046, 0164-165]. Further the Examiner notes that Morimoto was relied upon to teach the suitability score and outputting the score. However, Barak in view of Morimoto will teach the newly amended limitation as seen below. Morimoto teaches the determination of a score from the parsed data, while Barak teaches a score based on status information of a shift event. (See Barak, [0047-48, 0054, and Fig. 18] (further detail provided in the 103 Rejection below).
The Examiner further notes that the claims as recited  by the Applicant nor the specification discuss scoring tasks based upon a completion status but merely a status.
The Applicant further argues that Morimoto teaches a score indicating the strength of connection between… and does not teach a score based upon completion status.
The Examiner disagrees. Morimoto is relied upon to teach a suitability score. The Examiner noted in the previous action that a suitability score is not defined by the Applicant’s specification. Under the broadest reasonable interpretation of suitability score the teaching of Morimoto does teach this score. The combination of Barak/Morimoto is relied upon to teach a score that is based upon a status  of an event as seen below.
The Applicant argues that Claim 11 recites similar limitations and are patent eligible for the same reasons. The Applicant further points to the amended limitation regarding a score based upon continuity of a shift event.
The Examiner respectfully disagrees. The claims are rejected similarly to that of claim 1. The Examiner further notes that the teachings of Barak relied upon to teach the score based on a status of shift event is relied upon to teach the continuity as well. The events could include ending a shift and being replaced which would be a factor for maintaining operational continuity.
The Applicant argues claim 21 is similarly patent eligible.
The Examiner respectfully disagrees and notes the claim is rejected similarly to that of  Claims 1 and 11.
The 103 Rejection is updated and maintained below.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 1-10 is/are directed to a method which is a statutory category and claims 11-20 are to a machine/apparatus and claim 21 is directed to an article of manufacture which is also a statutory category.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 1, 11, and 21 recite a series of steps for performing the abstract idea described above:
Regarding Claims 1, 11, and 21; method for generating a shift handover report for display, the method comprising the steps of:… receiving at a…,data comprising a plurality of operator shift reports wherein each operator shift report:
 includes shift report data corresponding to one or more shift events recorded during a shift assigned to a shift operator; and is received from a…;
… extracted from each of the received plurality of operator shift reports, and 
selecting a set of shift report data from the parsed data, wherein selection of the set of shift report data is based on: text data, tabular data, image data, audio data or video data, extracted from the parsed data; and 
the selection is in response to… an output from a processor implemented decision engine, wherein the output comprises a score indicating suitability of including the set of shift report data within a shift handover report; and
wherein the… that is configured to: receive as input, one or more of text data, tabular data, image data, audio data or video data, parsed from one or more operator shift reports; and 
output a score in response to processing the input text data, tabular data, image data, audio data or video data, for inclusion within a shift handover report;
 wherein the… implemented classifiers that have been configured based on historical data representing prior selection of shift report data for inclusion within shift handover report(s);
 generating, and storing within the…, a shift handover report comprising the selected set of shift report data; and 
output the score in response to processing the input text data, tabular data, image data, audio data or video data a score indicating suitability of shift report data corresponding to the input text data, tabular data, image data, audio data or video data, for inclusion within a shift handover report, wherein outputting the score is based on status information of a shift event included in the set of shift report data,
the suitability is based on maintaining an operational continuity of a shift event included in the set of shift report
wherein the… implemented classifiers comprise one or more…, trained using training data associated with generating the shift handover report(s), that automatically generate the score in response to processing the input text data, tabular data, image data, audio data or video data
…the generated shift handover report comprising the selected set of shift report data. As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Certain methods of organizing human activity” — commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least a central shift report repository, client terminal, electronically receiving, electronically parsing, automatically generating,  processor, decision engine, displaying within a user interface rendered on a display, a memory, and a non-transitory computer usable medium, and a deep neural network (recited at a high level of generality).  The additional elements are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea. The electronic parsing is rejected as “apply it” and further rejected amounting to pre-solution data gathering. (Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d1824, 1827-28 (Fed. Cir. 1989); (See MPEP 2106.05(g)). The neural networks are recited at a high level of generality and are further rejected as amounting to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55. At this time, the claim is directed to an abstract idea. Further supporting the “Apply it” analysis, the Examiner points to the Applicant’s Specification (see at least [00132, 00135].).
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (aside from receiving electronically) are just “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Receiving electronically… is a well-understood routine, conventional activities (i.e. receiving or transmitting data over a network) (See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). The electronic parsing is rejected as “apply it” and further rejected amounting to pre-solution data gathering. (Performing clinical tests on individuals to obtain input for an equation, In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d1824, 1827-28 (Fed. Cir. 1989); (See MPEP 2106.05(g)). The neural networks are recited at a high level of generality and are further rejected as amounting to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 2-3 and 12-13, the claim(s) further narrow the abstract idea by specifying text classification methods or types. 
Regarding Claim(s) 4 and 14, the claim(s) recites the additional elements of a deep neural networks. The elements are recited at a high level of generality and amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 5 and 15, the claim(s) recites the additional elements of a Naive Bayes classifier. The elements are recited at a high level of generality and amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 6 and 16, the claim(s) recites the additional elements of a decision tree classifier. The elements are recited at a high level of generality and amounts to generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 7 and 17, the claim(s) further narrow the abstract idea by specifying the prior models be used in an ensemble model. 
Regarding Claim(s) 8 and 18, the claim(s) further narrow the abstract idea by specifying the selection of reports and data. 
Regarding Claim(s) 9 and 19, the claim(s) further narrow the abstract idea by specifying the data records are linked within a report. The claim further recites additional elements that were previously rejected and are rejected similarly.
Regarding Claim(s) 10 and 20, the claim(s) further narrow the abstract idea by defining how reports are displayed. 
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.
For more information on 101 rejections, see MPEP 2106, January 2019 Guidance at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 1-3, 8-10, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 20200202471 A1) in view of Morimoto et al. (US 20170011481 A1).
	Regarding Claims 1 and 21, Barak teaches; method for generating a shift handover report for display, the method comprising the steps of: electronically receiving at a central shift report repository, data comprising a plurality of operator shift reports wherein each operator shift report: (See Barak, [0031]; Embodiments of the present disclosure include receiving details of a task scheduled to take place in the industrial environment. As used herein, the term “task” in the context of this disclosure refers to one or more actions done by at least one employee, who perform his/her work duties. The one or more actions may include: transporting material from one place to another, bringing a piece from an initial state to a final state, fixing a specific malfunction in a machine, and more. The task may be a routine task that is part of an employee's daily work, or a special task that is assigned to at least one employee in response to an arising situation in the industrial environment. The terms “worker” and “laborer” may also be used interchangeably in this disclosure with reference to an employee. The term “details of a task scheduled to take place” refers to any type of data that describes a task or data associated with the task. For example, the details of the task may include a description of the desired outcome of the task, a description of the cause of the task, a list of employees assigned to the task, and more. In one embodiment, the details of the task may be obtained by receiving a request form, such as a work order. In another embodiment, the details of the task may be obtained by receiving a malfunction report and further see Barak, [0066]; In one embodiment, the first synergy data may include details of at least one handover event expected to happen while the task is taking place. As mentioned above, the handover event may be an employee shift change during the task, a material change during the task, a tool change during the task, a supervisor change during the task, and a change from working during daytime and nighttime. For example, the system may detect that during the task two of the workers are expected to be replaced (e.g., it is the end of their shift), this change will increase the risk score of the scheduled task and further see Barak, [0167]; In addition to the briefing of employees prior to (or during) tasks, system 100 (or another safety management system) may also debrief some or all of the employees which took part in execution of the respective tasks, of managers, supervisors, etc. The debriefing is used to collect information which is not easily available in other means, relating to what went as planned in the task, which deviations from the original plans were, what were the reasons and implications of such deviations, what risk factors did the employee identify during the execution of the task, and so on. The debriefing may be carried out, for example, using a handheld communication device 105c, a computer terminal, a speaker, a microphone, a camera, or any combination of two or more of the above).
 includes shift report data corresponding to one or more shift events recorded during a shift assigned to a shift operator; and (See Barak, [0089]; In addition, the application may enable employees to report safety hazards they detect during their daily work. For example, the application may enable the employee to take one or more pictures of the hazard (e.g., screenshot 600), add written description of the hazard (e.g., screenshot 602), provide the location of the hazard (e.g., screenshot 604), and set the priority of the hazard (e.g., screenshot 606). In one embodiment, system 100 may determine the priority level associated with a reported event and use differently the information from the reports based on the priority level and further see Barak, [0149]; In such handover event—and especially when there is a safety risk or ongoing safety event—it is critical that both the current employee assigned to the task and the employee replacing them on the shift change will be coordinated. Such coordination may be facilitated by presenting to each of them coordinated data, which is relevant to their part of the task, before and after the handover. Method 1200 may thus optionally include identifying a present employee which presently perform the ongoing task and a future employee which is assigned to replace the present employee and generating different first displays to the present employee and to the second employee).
is received from a client terminal communicatively coupled with the central shift report repository; (See Barak, [0088]; FIGS. 6A-6C illustrate screenshots depicting different embodiments of the present disclosure. The screenshots may be displayed in different components of system 100 of FIG. 1, such as handheld communication device 105C and output unit 125. FIG. 6A depicts four screenshots that illustrate the process of reporting a hazard by an employee of the industrial environment. FIG. 6B depicts three screenshots that illustrate different types of notices that system 100 may provide to employees of the industrial environment. And FIG. 6C depicts a single screenshot illustrating how system 100 can assist in managing an on-going emergency event and further see Barak, [0038-39]; System 100 may include at least one sensing device 105 that may (or may not) be associated with employee 110, a server 115 operatively connected to a database 120, and an output unit 125 associated with the industrial environment. The communication between the different system components may be facilitated by communications network 130… In another example, sensing device 105 may include a wireless communication device, such as a worker's handheld communication device 105C, a tablet, a mobile station, a personal digital assistant, a laptop, etc.).
electronically parsing data extracted from each of the received plurality of operator shift reports, and (See Barak, [0195]; FIG. 15 illustrates a part of a debriefing for an employee on a user interface of a handheld communication device 105C, in accordance steps 1430 and 1440 of FIG. 14. Diagram 1502 illustrates presenting to the employee data pertaining to the task they performed (e.g., the first task). The data may include location data, or any other type of data. The presented data may be static or interactive. For example, in the illustrated example, selection of any of the numbers “1”, “2”, or “3” by the employee is followed by presenting to the employee debriefing information related to a location associated with the selected number. Diagram 1504 illustrates an example of a questionnaire which is part of the debriefing information. As can be seen, some of the questions may be open question on which the employee is requested to answer in natural language. The answers of the employee are processed by as part of step 1440 (e.g., server 115) by applying natural language processing (NLP) and/or by involving a human in the analysis process. Diagram 1506 illustrated an example of a debriefing interface which is intended to get the assistance of the employee in identifying suitability of the protocol planned for the task to the events which actually occurred in practice. The employee is presented with options to comment on existing steps of the task protocols, and to suggest new steps and further see Barak, [0198]; Referring to the nonlimiting examples of FIGS. 15 and 16, it is noted that optionally at least one of the debriefing of the first employee (or any other employee) and the briefing of the second employee (or any other employee) may be executed using a dedicated chatbot operable to parse natural language response of the respective user. In some embodiments, the briefing of the employee prior to embarking on the task and hand may also provide the employee with option to ask for clarification or other data requested by them, even if not originally included as part of the briefing).
wherein [selection of the set] of shift report data is based on: text data, tabular data, image data, audio data or video data, extracted from the parsed data; and (See Barak, [0195]; FIG. 15 illustrates a part of a debriefing for an employee on a user interface of a handheld communication device 105C, in accordance steps 1430 and 1440 of FIG. 14. Diagram 1502 illustrates presenting to the employee data pertaining to the task they performed (e.g., the first task). The data may include location data, or any other type of data. The presented data may be static or interactive. For example, in the illustrated example, selection of any of the numbers “1”, “2”, or “3” by the employee is followed by presenting to the employee debriefing information related to a location associated with the selected number. Diagram 1504 illustrates an example of a questionnaire which is part of the debriefing information. As can be seen, some of the questions may be open question on which the employee is requested to answer in natural language. The answers of the employee are processed by as part of step 1440 (e.g., server 115) by applying natural language processing (NLP) and further see Barak, [0167]; The debriefing may be an interactive debriefing, in which the debriefed person is required to answer question or otherwise provide data indicative of understanding of the debriefing matter, especially of safety aspects of it (e.g., which actions are allowed or forbidden, what hazards may occur and how to mitigate them). The answers may be provided by text, voice, touch, or in any other way… The debriefing may also include unstructured part, in which the employee is requested to provide their insights in natural language (e.g., writing, natural speak, video capture) or other free for (e.g., hand gestures, touching faulty machinery parts, etc.)). The Examiner notes that Morimoto further teaches the selection of a set of data below.
generating, and storing within the central shift report repository, a shift handover report comprising the [selected set] of shift report data; and (See Barak, [0143]; Optionally, the visual representation of the actual execution of the threatened task may be generated based on the task execution information from the plurality of sensors in the industrial environment and the debriefing-responses of the first employee to the debriefing questionnaire. Method 1200 may include including the visual representation on the second display (at step 1290) and optionally controlling displaying of the second display to the safety supervisor on at least one monitor and further see Barak, [0182]; In some instances, execution of the following task may start before the completion of an earlier task. However, if important information was discovered in the debriefing of the first task, method 1400 may include generating and presenting of the briefing information for the second employee after the start of the second task (e.g., as a real-time update), for mitigating safety-risks of the second task and further see Barak, [0060]; Database access module 310 may interact with database 120, which may store safety-related information and work procedures of the industrial environment and any other information associated with the functions of modules 300-310.). The Examiner notes that Barak teaches displaying shift report data, Morimoto below is relied upon to teach the “selected set” of data.
displaying within an electronic user interface rendered on a display, the generated shift handover report comprising the [selected set] of shift report data. (See Barak, [0114]; The graphic displays 1010 in the examples of FIGS. 10A-10E include both graphical data and textual data, and present to the user amalgamation of data collected from different source on a single graphic map in order to improve the ability of the user to understand, manage and improve safety in the industrial environment. Clearly, a safety management system may have any different number of displays, which are not limited to the examples of FIGS. 10A-10E, or to combinations of location based graphic and textual displays).
While Barak teaches receiving handover reports from operators, parsing data, and generating reports, Barak does not appear to further teach selecting a set of reports. However, Barak in view of the analogous art of Morimoto (i.e. document classification and reporting) does teach: selecting a set of shift report data from the parsed data, (See Morimoto, [0046]; The investigation category input accepting unit 20 accepts an input of a category of a litigation or fraud investigation by a user. When the category is input, the investigation category input accepting unit 20 outputs the category to the investigation type determiner 22 and further see Morimoto, [0164-165]; In the embodiment of the present invention, documents that are 20% of document information to be processed are randomly extracted, and treated as classification targets to be classified by the reviewer. The sampling may be performed according to an extraction method that arranges the documents in an order of the creation date and time or name and selects 30% of documents from the top… [0165] The user views a display screen 11 that is displayed on the document display unit 130 and shown in FIG. 21, and selects the classification symbol to be assigned to each document. The classification symbol accepting and assigning unit 131 accepts the classification symbol selected by the user (S411), and performs classification on the basis of the assigned classification symbol (S412)). 
the selection is in response to electronically receiving an output from a processor implemented decision engine, (See Morimoto, 0021]; A document analysis system of the present invention is a document analysis method that obtains information recorded in a predetermined computer or server, and analyzes document information including multiple documents included in the obtained information, including an identification step of referring to an investigation basis database that stores a generation process model of occurrence of a predetermined action to be a cause of a litigation or fraud investigation, for each of phases classified according to development of the predetermined action and further see Morimoto, [0041]; FIG. 18 is a chart showing a processing flow of a third automatic classifier according to one example of this embodiment and further see Morimoto, [Fig. 18]; visual representation showing the selection (i.e. classification) based on the score being output automatically).
wherein the output comprises a score indicating suitability of including the set of shift report data within a shift handover report; (See Morimoto, [0071]; a related term database 105 where a predetermined classification symbol, a related term including a word having a high appearance frequency in text assigned the predetermined classification symbol, and related term correspondence information that indicates the correspondence relationship between the predetermined classification symbol and the related term are registered; and a score calculation database 106 where the weight for a word included in the text to calculate the score indicating the strength of connection between the text and the classification symbol is registered). The Examiner notes that the Morimoto teaches outputting a score based on parsed data while Barak is relied on to teach the parsed data. The Examiner notes that while Morimoto is relied upon to teach the suitability from the parsed data as described above, Barak teaches a score that is based upon information of a shift event.  (See Barak, [0047-48]; Real-time intervention—system 100 may detect that a change to the operating environment or a control indicator is not as expected (e.g., machine operational status, weather, other tasks, worker specific risk profile) or a combination of factors creates a risk score that is unacceptable. Thereafter, system 100 may initiate a remedial action, such as triggering real-time alerts, preventing the task from being performed by shutting down connected machines, or making the task paused or locked.[0048] In one embodiment, task characterization module 300 may determine at least one characteristic of a task based on received details and historical safety-related information. Pre-task planning module 302 may determine that a predicted risk score of the scheduled task is below a first threshold, which means the task has a green light. Task supervision module 304 may use real-time information to determine that an actual risk score of the task has changed from the predicted risk score. For example, that the actual risk score is higher than the predicted risk score and further see Barak, [0054]; For example, the system may detect that during the task two of the workers are expected to be replaced (e.g., it is the end of their shift), this change will increase the risk score of the scheduled task. In another embodiment, the first synergy data may include details about a status change event associated with an asset of the retail environment. In one example, a status change event can happen when a machine goes back into service after being maintained or repaired. In another example, a status change event can happen when a day-shift employee is assigned to a night shift).The Examiner notes that the Specification does not explicitly define “suitability,” therefore the Examiner is interpreting suitability1, as defined by vocabulary.com, to include connection strength and/or relevancy to the current situation.
wherein the processor implemented decision engine that is configured to: receive as input, one or more of text data, tabular data, image data, audio data or video data, parsed from one or more operator shift reports; and (See Morimoto, [0047-48]; The investigation type determiner 22 determines the category that is a target of an investigation, on the basis of the category accepted by the investigation category input accepting unit 20, and extracts a required type of information from the investigation basis database 103. For example, in the case where the document information is any of email, presentation materials, spreadsheet materials, meeting discussion materials, a written contract, an organization chart, or a business plan, the investigation type determiner 22 outputs email as the required type of information, to the information extractor 24… The information extractor 24 extracts multiple documents from the document information. More specifically, the information extractor 24 extracts a keyword and/or text included in the information, as information related to the litigation or fraud investigation, from the information input from the investigation type determiner 22 (e.g., email, presentation materials, spreadsheet materials, meeting discussion materials, a written contract, an organization chart, a business plan, etc.), and stores the extracted result in the investigation basis database 103). The Examiner notes that Barak is relied upon to teach the parsed reports.  
output the score in response to processing the input text data, tabular data, image data, audio data, or video data; (See Morimoto, [0071]; a related term database 105 where a predetermined classification symbol, a related term including a word having a high appearance frequency in text assigned the predetermined classification symbol, and related term correspondence information that indicates the correspondence relationship between the predetermined classification symbol and the related term are registered; and a score calculation database 106 where the weight for a word included in the text to calculate the score indicating the strength of connection between the text and the classification symbol is registered). The Examiner notes that the Morimoto teaches outputting a score based on parsed data while Barak is relied on to teach the parsed data.
wherein outputting the score is based on status information of a shift event included in the set of shift report data; (See Morimoto, [0071]; a related term database 105 where a predetermined classification symbol, a related term including a word having a high appearance frequency in text assigned the predetermined classification symbol, and related term correspondence information that indicates the correspondence relationship between the predetermined classification symbol and the related term are registered; and a score calculation database 106 where the weight for a word included in the text to calculate the score indicating the strength of connection between the text and the classification symbol is registered). The Examiner notes that the Morimoto teaches outputting a score based on parsed data while Barak is relied on to teach the parsed data. The Examiner notes that while Morimoto is relied upon to teach the suitability from the parsed data as described above, Barak teaches a score that is based upon information of a shift event.  (See Barak, [0048-48]; Real-time intervention—system 100 may detect that a change to the operating environment or a control indicator is not as expected (e.g., machine operational status, weather, other tasks, worker specific risk profile) or a combination of factors creates a risk score that is unacceptable. Thereafter, system 100 may initiate a remedial action, such as triggering real-time alerts, preventing the task from being performed by shutting down connected machines, or making the task paused or locked.[0048] In one embodiment, task characterization module 300 may determine at least one characteristic of a task based on received details and historical safety-related information. Pre-task planning module 302 may determine that a predicted risk score of the scheduled task is below a first threshold, which means the task has a green light. Task supervision module 304 may use real-time information to determine that an actual risk score of the task has changed from the predicted risk score. For example, that the actual risk score is higher than the predicted risk score and further see Barak, [0054]; For example, the system may detect that during the task two of the workers are expected to be replaced (e.g., it is the end of their shift), this change will increase the risk score of the scheduled task. In another embodiment, the first synergy data may include details about a status change event associated with an asset of the retail environment. In one example, a status change event can happen when a machine goes back into service after being maintained or repaired. In another example, a status change event can happen when a day-shift employee is assigned to a night shift).
 wherein the processor implemented decision engine includes one or more processor implemented classifiers that have been configured based on historical data representing prior selection of shift report data for inclusion within shift handover report(s); (See Morimoto, [0141]; The keyword database 104 creates a table for management for each classification symbol in consideration of a result of classification of documents in previous litigations, and identifies a keyword corresponding to each classification symbol (S111). In the embodiment of the present invention, the identification may be made by analyzing the document assigned each classification symbol, using the number of appearances and evaluated value of each keyword in the document. Alternatively, a method of using the amount of transmitted information held by the keyword, or a method of manual selection by the user may be adopted and further see Morimoto, [0143]; The related term database 105 creates a table for management for each classification symbol in consideration of a result of classification of documents in previous litigations, and registers a related term corresponding to each classification symbol (S121). In the embodiment of the present invention, for example, “coding process” and “product a” are registered as related terms of “product A”, and “decode” and “product b” are registered as related terms of “product B”). The Examiner notes the system of Morimoto uses previous documents (i.e. historical data) to classify documents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Barak, including generating reports and parsing data, with the aforementioned features as taught by Morimoto in order help automate the process of classification to find the more relevant documents. (See Morimoto, [0115]; the document including the related term recorded in the related term database, calculates the score on the basis of the evaluated values of the related terms and the number of related terms included in the extracted document, and automatically assigns a predetermined classification symbol to the document having the score exceeding a certain value, on the basis of the score and the related term correspondence information).
Further regarding Claim(s) 21. The claims introduce the elements of a memory, processor, and a computer usable medium. (See Barak, [0049]; In some embodiments, processing device 202 may use memory interface 204 to access data and a software product stored on a memory device or a non-transitory computer-readable medium. For example, server 115 may use memory interface 204 to access database 120. As used herein, a non-transitory computer-readable storage medium refers to any type of physical memory on which information or data readable by at least one processor can be stored. Examples include random access memory (RAM), read-only memory (ROM), volatile memory, nonvolatile memory, hard drives, CD ROMs, DVDs, flash drives, disks, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM or any other flash memory, NVRAM, a cache, a register, any other memory chip or cartridge, and networked versions of the same).
	Regarding Claims 2 and 12, Barak/Morimoto further teaches: wherein said text data comprises any one or more of log description data, log notes description data, log custom data, work instruction data, work instruction notes description data, work instruction custom data, shift handover incoming comment data, shift handover outgoing comment data, shift handover notes description data, shift handover process envelope data comments and shift handover custom data. (See Barak, [0031]; Embodiments of the present disclosure include receiving details of a task scheduled to take place in the industrial environment. As used herein, the term “task” in the context of this disclosure refers to one or more actions done by at least one employee, who perform his/her work duties. The one or more actions may include: transporting material from one place to another, bringing a piece from an initial state to a final state, fixing a specific malfunction in a machine, and more. The task may be a routine task that is part of an employee's daily work, or a special task that is assigned to at least one employee in response to an arising situation in the industrial environment. The terms “worker” and “laborer” may also be used interchangeably in this disclosure with reference to an employee. The term “details of a task scheduled to take place” refers to any type of data that describes a task or data associated with the task. For example, the details of the task may include a description of the desired outcome of the task, a description of the cause of the task, a list of employees assigned to the task, and more and further see Barak, [0195]; The answers of the employee are processed by as part of step 1440 (e.g., server 115) by applying natural language processing (NLP) and/or by involving a human in the analysis process. Diagram 1506 illustrated an example of a debriefing interface which is intended to get the assistance of the employee in identifying suitability of the protocol planned for the task to the events which actually occurred in practice. The employee is presented with options to comment on existing steps of the task protocols, and to suggest new steps. For example, the employee may suggest that prior to shutting down a machine for maintenance, someone should perform a visual examination to verify that the machine is empty from processed material, which may cause damage if not cleared by the machine before shutdown).
Barak teaches the data types and shift reports of Claim 2 but does not appear to further teach the classifiers. However, Barak/Morimoto does teach: wherein the one or more processor implemented classifiers includes at least a first text classifier configured to classify text data from one or more operator shift reports based on a plurality of text data categories, and (See Morimoto, [0076]; As described above, the document analysis system 1 according to the embodiment of the present invention includes the investigation category input accepting unit 20, the investigation type determiner 22, the information extractor 24, the analyzer 26, the identifying section 28, and the searcher 30. The automatic classification symbol assigner 32 is implemented as a first automatic classifier 201, a second automatic classifier, and a third automatic classifier 401).
	Regarding Claims 3 and 13, Barak teaches the use of a public dataset, vendor specific data, and plant specific data. (See Barak, [0162]; Such data may include operator rounds data; data retrieved from databases and systems associated with the industrial environment, such as inventory, tasks scheduling, employees' data, work permits, safety protocols, Management Information Systems (MIS), Enterprise resource planning (ERP) systems, Transaction Processing Systems (TIS); and data received from external databases and systems, such as weather updates, pollution levels, activities outside the industrial environment (e.g., traffic updates, flight data, suppliers' inventory and further see Barak, [0007]; The methods and systems include receiving from a memory device task scheduling information that includes details of a plurality of tasks associated with the industrial environment, wherein the plurality of tasks includes multiple ongoing tasks which are currently being executed and multiple future tasks which are scheduled to be executed at a later time; receiving real-time sensor information from a plurality of sensors in the industrial environment, wherein the real-time sensor information is obtained from at least three different types of sensors selected from a group consisting of: (a) a plurality of cameras located in the industrial environment, (b) a plurality of communication devices of employees in the industrial environment… and further see Barak, [0030]; Examples of industrial environments include but is not limited to factories, manufacturing plants, refineries, fabrication facilities…). The Examiner interprets at least the weather updates, pollution levels, traffic updates, and flight data as an example of a public dataset. The Examiner further interprets the supplier’s inventory as vendor specific data.
Barak/Morimoto further teaches wherein the first text classifier is configured for classification of text data by implementing: a first text classifier configuration step comprising adjusting one or more node weights associated with the first text classifier based on training data obtained from a public dataset; (See Morimoto, [0082]; Furthermore, the document analysis system 1 according to the embodiment of the present invention may include a learning unit 601 that learns the weight for each keyword or related term on the basis of the result of document analysis process and further see Morimoto, [0126]; The training data of the automatic classification symbol assignment (predictive coding) can be additionally weighted by executing the aforementioned processes (S37) and further see Morimoto, [0180]; The document analysis system 1 according to the embodiment of the present invention may include a learning unit 601. The learning unit 601 learns the weighting of each keyword or related term on the basis of the first to fourth processing results according to the expression (2)). The Examiner notes that the weighting is learned from data sets and can be additionally weighted (i.e. adjusted).
 a second text classifier configuration step comprising adjusting one or more node weights associated with the first text classifier based on vendor specific training data; and (See Morimoto, [0126]; The training data of the automatic classification symbol assignment (predictive coding) can be additionally weighted by executing the aforementioned processes (S37) and further see Morimoto, [0180]; The document analysis system 1 according to the embodiment of the present invention may include a learning unit 601. The learning unit 601 learns the weighting of each keyword or related term on the basis of the first to fourth processing results according to the expression (2)). The Examiner notes that the weighting is learned from data sets and can be additionally weighted (i.e. adjusted). The Examiner further notes that Barak is relied upon to teach the vendor specific data.
 a third text classifier configuration step comprising adjusting one or more node weights associated with the first text classifier based on plant specific training data associated with an industrial plant within which the shift handover report is being generated. (See Morimoto, [0126]; The training data of the automatic classification symbol assignment (predictive coding) can be additionally weighted by executing the aforementioned processes (S37) and further see Morimoto, [0180]; The document analysis system 1 according to the embodiment of the present invention may include a learning unit 601. The learning unit 601 learns the weighting of each keyword or related term on the basis of the first to fourth processing results according to the expression (2)). The Examiner notes that the weighting is learned from data sets and can be additionally weighted (i.e. adjusted). The Examiner further notes that Barak is relied upon to teach the plant specific data.	
	Regarding Claims 8, Barak/Morimoto further teaches: wherein the selection of the set of shift report data is additionally based on one or more of: selection of shift report data from the plurality of operator shift reports based on one or more rules for shift report data selection; and  (See Barak, [0116-0118]; The graphic display 1010 of FIG. 10B includes a map 1020 which is an unenhanced diagonal aerial photograph, and specific-location indicators 1030 of two types (one represented by a dark symbol on the display and the other represented by a bright symbol). The two types of indicators 1030 may be used to represent different types of localized data available to the system (e.g., current safety hazards and potential future safety hazards)… The graphic display of FIG. 10B further exemplifies additional user interface 1050 selectable by the user, to request provisioning by the safety management system of additional data (including organizational data, safety data, and so on. The graphic display 1010 of FIG. 10C includes a map 1020 which is an architectural floor plan. The specific-locations indicators 1030 in this example also include a textual description (e.g., type of task). Graphic display 1010 may also include longer textual descriptions 1060 (e.g., weather report, safety report, chat with workers, and so on)… The graphic display 1010 of FIG. 10D is the same graphic display of FIG. 10C but including an expansion pop-up 1070 which includes additional data provided by the safety management system with respect to a specific-location indicator 1030 selected by the user (denoted 1030′ in the example) and further see Barak, [Fig. 10c- 10d]; the Examiner notes that upon the manual selection of the spillover event in 10c, the report pops up of the event in Fig. 10d).
selection of shift report data from the plurality of operator shift reports based on manual selection inputs received through the electronic user interface. (See Barak, [0116]; The graphic display 1010 of FIG. 10B includes a map 1020 which is an unenhanced diagonal aerial photograph, and specific-location indicators 1030 of two types (one represented by a dark symbol on the display and the other represented by a bright symbol). The two types of indicators 1030 may be used to represent different types of localized data available to the system (e.g., current safety hazards and potential future safety hazards). The graphic display of FIG. 10B further exemplifies additional user interface 1050 selectable by the user, to request provisioning by the safety management system of additional data (including organizational data, safety data, and so on and further see Barak, [Fig. 10c- 10d]; the Examiner notes that upon the manual selection of the spillover event in 10c, the report pops up of the event in Fig. 10d). The Examiner notes that upon the manual selection of the spillover event in 10c, the report pops up of the event in Fig. 10d.
	Regarding Claims 9, Barak/Morimoto further teaches: wherein the electronic user interface includes a processor implemented user interface comprising a display interface, (See Barak, [0028]; FIG. 16 include screenshots illustrating a part of a briefing for an employee on a user interface of a handheld communication device, in accordance with examples of the presently disclosed subject matter.
wherein said display interface links one or more data records within the selected set of shift report data displayed within the generated shift handover report to a corresponding processor implementable data record viewer or editor, such that selecting a linked data record within the user interface triggers execution of the corresponding processor implementable data record viewer or editor. (See Barak, [0116]; The graphic display 1010 of FIG. 10B includes a map 1020 which is an unenhanced diagonal aerial photograph, and specific-location indicators 1030 of two types (one represented by a dark symbol on the display and the other represented by a bright symbol). The two types of indicators 1030 may be used to represent different types of localized data available to the system (e.g., current safety hazards and potential future safety hazards). The graphic display of FIG. 10B further exemplifies additional user interface 1050 selectable by the user, to request provisioning by the safety management system of additional data (including organizational data, safety data, and so on and further see Barak, [Fig. 10c- 10d]; the Examiner notes that upon the manual selection of the spillover event in 10c, the report pops up of the event in Fig. 10d).
	Regarding Claims 10, Barak/Morimoto further teaches: wherein the corresponding processor implementable data record viewer or editor is displayed as a sub-window within a window of the display interface simultaneously with at least one other window within which the one or more data records within the selected set of shift report data is displayed. (See Barak, [0141]; Step 1290 includes generating a second display derived from the common events overview report, wherein the second display includes information for assisting the safety supervisor to deal with the identified safety-related threat, wherein the second display differs from the first display. Step 1290 may also include controlling presenting of the second display on control room display (e.g., 1010) or on a handheld communication device 105c of the identified safety supervisor or on another computer or user interface available for presenting data to the safety supervisor. It is noted that step 1290 may also include presenting of audial data in addition to (or instead of) the graphic display. Examples for the second display are provided in FIG. 6C and FIGS. 10A-10E. Also, step 1290 may include updating and modifying the second display from time to time, e.g., based on new data, based on user selections or in order to convey more data which can be presented on a single display and further see Barak, [Fig. 6C]; visual representation showing a split screen of reporting).
Claim(s) 4-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barak et al. (US 20200202471 A1) in view of Morimoto et al. (US 20170011481 A1) and Candel et al. (US 20190295000 A1).
Regarding Claim 11, the claim is substantially similar to independent claims 1 and 21. Those limitations are rejected similarly. The additional limitations not included in Claim 1 are rejected here. Claim 11 further introduces the elements of a memory, processor, and a computer usable medium. (See Barak, [0049]; In some embodiments, processing device 202 may use memory interface 204 to access data and a software product stored on a memory device or a non-transitory computer-readable medium. For example, server 115 may use memory interface 204 to access database 120. As used herein, a non-transitory computer-readable storage medium refers to any type of physical memory on which information or data readable by at least one processor can be stored. Examples include random access memory (RAM), read-only memory (ROM), volatile memory, nonvolatile memory, hard drives, CD ROMs, DVDs, flash drives, disks, any other optical data storage medium, any physical medium with patterns of holes, a RAM, a PROM, and EPROM, a FLASH-EPROM or any other flash memory, NVRAM, a cache, a register, any other memory chip or cartridge, and networked versions of the same).
Claim 11  further recites the suitability is based on maintaining an operational continuity of a shift event included in the set of shift report data. (See Morimoto, [0071]; a related term database 105 where a predetermined classification symbol, a related term including a word having a high appearance frequency in text assigned the predetermined classification symbol, and related term correspondence information that indicates the correspondence relationship between the predetermined classification symbol and the related term are registered; and a score calculation database 106 where the weight for a word included in the text to calculate the score indicating the strength of connection between the text and the classification symbol is registered). The Examiner notes that the Morimoto teaches outputting a score based on parsed data while Barak is relied on to teach the parsed data. The Examiner notes that while Morimoto is relied upon to teach the suitability from the parsed data as described above, Barak teaches a score that is based upon information of a shift event.  (See Barak, [0047-48]; Real-time intervention—system 100 may detect that a change to the operating environment or a control indicator is not as expected (e.g., machine operational status, weather, other tasks, worker specific risk profile) or a combination of factors creates a risk score that is unacceptable. Thereafter, system 100 may initiate a remedial action, such as triggering real-time alerts, preventing the task from being performed by shutting down connected machines, or making the task paused or locked.[0048] In one embodiment, task characterization module 300 may determine at least one characteristic of a task based on received details and historical safety-related information. Pre-task planning module 302 may determine that a predicted risk score of the scheduled task is below a first threshold, which means the task has a green light. Task supervision module 304 may use real-time information to determine that an actual risk score of the task has changed from the predicted risk score. For example, that the actual risk score is higher than the predicted risk score and further see Barak, [0054]; For example, the system may detect that during the task two of the workers are expected to be replaced (e.g., it is the end of their shift), this change will increase the risk score of the scheduled task. In another embodiment, the first synergy data may include details about a status change event associated with an asset of the retail environment. In one example, a status change event can happen when a machine goes back into service after being maintained or repaired. In another example, a status change event can happen when a day-shift employee is assigned to a night shift).The Examiner notes that the Specification does not explicitly define “suitability,” therefore the Examiner is interpreting suitability2, as defined by vocabulary.com, to include connection strength and/or relevancy to the current situation.
Claim 11 further recites the use of a neural network. While Barak/Morimoto teach  implementing classifiers based on shift handover reports as well as generating a score automatically from the input data, neither appear to teach the use of neural networks. However, Barak/Morimoto in view of the analogous art of Candel (i.e. document classification) does teach: wherein the one or more processor implemented classifiers comprise one or more deep learning neural networks, trained using training data associated with generating the shift handover report(s), that automatically generate the score in response to processing the input text data, tabular data, image data, audio data or video data; (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model and further see Candel, [0122]; The predicted feature label of an evolved machine learning model is compared to the actual feature value of the training data. The evolved machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the evolved machine learning model may be adjusted so that the evolved machine learning model provides a predication that is closer to the actual feature value of the training data). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of vendor specific data as shown above in the Claim 3 rejection. 
Regarding Claim 12, the claim is written substantially similar to claim 2 and is rejected as such.
Regarding Claim 13, the claim is written substantially similar to claim 3 and is rejected as such.
	Regarding Claims 4 and 14, Morimoto further teaches: wherein the one or more processor implemented classifiers includes a [second deep learning neural network] configured for classification of image data, audio data or video data, and (See Morimoto, [0060]; More specifically, it is analyzed whether text related to the litigation or fraud investigation is included in the content of the communication data or not using the text mining method, image recognition method or the speech recognition method. The relevance between the communication data, having been analyzed that the data includes the text, and the litigation or fraud investigation is evaluated and further see Morimoto, [0078]; The document analysis system 1 according to an embodiment may further include: a document display unit 130 that displays multiple documents extracted from the document information on the screen; a classification symbol accepting and assigning unit 131 that accepts the classification symbol assigned by a user to the documents to which the classification symbol extracted from the document information is not assigned, on the basis of the relevance to a litigation, and assigns the classification symbol; a document analyzer 118 that analyzes the document assigned the classification symbol by the classification symbol accepting and assigning unit 131; and a third automatic classifier 401 that automatically assigns the classification symbol to the multiple documents extracted from the document information). 
While Barak/Morimoto teach classifying image data, audio, or video data, neither appears to teach the use of neural networks. However, Barak/Morimoto in view of the analogous art of Candel (i.e. document classification) does teach: wherein a text classifier associated with the second deep learning neural network is configured by implementing: a first deep learning neural network configuration step comprising adjusting one or more node weights associated with the second deep learning neural network based on vendor specific training data; and (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model and further see Candel, [0122]; The predicted feature label of an evolved machine learning model is compared to the actual feature value of the training data. The evolved machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the evolved machine learning model may be adjusted so that the evolved machine learning model provides a predication that is closer to the actual feature value of the training data). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Barak/Morimoto, including classifying image data, to incorporate the multiple models as taught by Candel in order to generate more accurate models that are trained beyond the initial set up. (See Candel, [0003]; the MLM (machine learning models) acts like a black box: it receives a set of inputs, the set of inputs are applied to the complex function, and one or more predictions are outputted. However, the accuracy of such predictions is limited based on the specifics of the model and the initial features included in the set of inputs and further see Candel, [0095]; the MLM acts like a black box: it receives a set of inputs, the set of inputs are applied to the complex function, and one or more predictions are outputted. However, the accuracy of such predictions is limited based on the specifics of the model and the initial features included in the set of inputs).
a second deep learning neural network configuration step comprising adjusting one or more node weights associated with the second deep learning neural network based on plant specific training data associated with the industrial plant within which the shift handover report is being generated. (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of plant specific data as shown above in the Claim 3 rejection.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Barak/Morimoto, including classifying image data, to incorporate the multiple models as taught by Candel in order to generate more accurate models that are trained beyond the initial set up. (See Candel, [0003]; the MLM (machine learning models) acts like a black box: it receives a set of inputs, the set of inputs are applied to the complex function, and one or more predictions are outputted. However, the accuracy of such predictions is limited based on the specifics of the model and the initial features included in the set of inputs and further see Candel, [0095]; the MLM acts like a black box: it receives a set of inputs, the set of inputs are applied to the complex function, and one or more predictions are outputted. However, the accuracy of such predictions is limited based on the specifics of the model and the initial features included in the set of inputs).
	Regarding Claims 5 and 15, Barak/Morimoto in view of Candel further teaches wherein the one or more processor implemented classifiers includes a third Naive Bayes classifier configured for classification of tabular data, wherein: (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model and further see Candel, [0044-45]; Consider an example dataset: The filter transformer may pass through a numeric feature in the dataset. For example, a filter transformer takes the price column in the dataset and outputs the price column unaltered). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of vendor specific data as shown above in the Claim 3 rejection. 
 the third Naive Bayes classifier is implemented for classification of tabular data extracted from any of operations management log data, work instruction data, shift handover data, permit to work data, management of change data, and incident management data; and    (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model and further see Candel, [0044-45]; Consider an example dataset: The filter transformer may pass through a numeric feature in the dataset. For example, a filter transformer takes the price column in the dataset and outputs the price column unaltered). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of shift handover data as shown above. 
wherein the third Naive Bayes classifier is configured by adjusting one or more node weights associated with the third Naive Bayes classifier based on the plant specific training data associated with the industrial plant within which the shift handover report is being generated. (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of plant specific data as shown above in the Claim 3 rejection. 
Regarding Claims 6 and 16, Barak/Morimoto  in view of Candel further teaches: wherein the one or more processor implemented classifiers includes a fourth decision tree classifier configured for classification of tabular data, (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model and further see Candel, [0044-45]; Consider an example dataset: The filter transformer may pass through a numeric feature in the dataset. For example, a filter transformer takes the price column in the dataset and outputs the price column unaltered). 
wherein: the fourth decision tree classifier is implemented for classification of tabular data extracted from any of operations management log data, work instruction data, shift handover data, permit to work data, management of change data, and incident management data; and (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of plant specific data. 
wherein the fourth decision tree classifier is configured by adjusting one or more node weights associated with the fourth decision tree classifier based on the plant specific training data associated with the industrial plant within which the shift handover report is being generated. (See Candel, [0017]; A plurality of initial machine learning models are trained using the training data to provide the prediction. Each initial machine learning model may be trained using a subset of the features. An initial machine learning model may be generated using a machine learning algorithm, such as decision trees, naïve Bayes classification, least squares regression, logistic regression, support vector machines, neural networks, deep learning, etc. The predicted feature label of an initial machine learning model is compared to the actual feature value of the training data. The initial machine learning model may be adjusted based on the comparison. For example, one or more weights associated with the one or more features included in the initial machine learning model may be adjusted to improve the accuracy of the initial machine learning model). The Examiner notes that while Candel teaches training to learn weights and adjust weights, Barak is relied upon to teach the use of plant specific data. 
	Regarding Claims 7 and 17, Barak/Morimoto in view of Candel further teaches: wherein the first text classifier, the second deep learning neural network, the third Naive Bayes classifier and the fourth decision tree classifier are implemented within a processor implemented ensemble model classifier. (See Candel, [0037]; In some embodiments, an ensemble model is generated. An ensemble model is comprised of a plurality of machine learning models. A plurality of versions of the input data may be created. Each version of the input data has corresponding training data and validation data. Some or none of the training data and/or validation data may overlap between versions. A plurality of machine learning models are generated and validated for each version of input data. A validation data set may be applied to each of the plurality of machine learning models and a validation score is determined for each machine learning model. An overall score may be determined for the ensemble model based on each of the validation scores of the machine learning models).
Regarding Claim 8, the claim is written substantially similar to claim 18 and is rejected as such.
Regarding Claim 9, the claim is written substantially similar to claim 19 and is rejected as such.
Regarding Claim 10, the claim is written substantially similar to claim 20 and is rejected as such.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        





/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Suitability - the quality of having the properties that are right for a specific purpose; retrieved from https://www.vocabulary.com/dictionary/suitability 
        2 Suitability - the quality of having the properties that are right for a specific purpose; retrieved from https://www.vocabulary.com/dictionary/suitability